               Case 19-33395 Document 823 Filed in TXSB on 11/14/19 Page 1 of 1
                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

       IN RE:                             §
       LEGACY RESERVES INC., et al        §                    CASE NO: 19-33395
                                          §
       PINNACLE GAS TREATING LLC          §                    CASE NO: 19-33394
                                          §
       LEGACY RESERVES GP, LLC            §                    CASE NO: 19-33396
                                          §
       LEGACY RESERVES LP                 §                    CASE NO: 19-33397
                                          §
       LEGACY RESERVES FINANCE            §                    CASE NO: 19-33398
       CORPORATION                        §
                                          §
       LEGACY RESERVES SERVICES LLC;      §                    CASE NO: 19-33400
       fka LEGACY RESERVES SERVICES, INC. §
                                          §
       LEGACY RESERVES OPERATING LP       §                    CASE NO: 19-33401
                                          §
       LEGACY RESERVES ENERGY             §                    CASE NO: 19-33402
       SERVICES LLC                       §
                                          §
       LEGACY RESERVES OPERATING GP       §                    CASE NO: 19-33403
       LLC                                §
                                          §
       DEW GATHERING LLC                  §                    CASE NO: 19-33405
                                          §
       LEGACY RESERVES MARKETING LLC §                         CASE NO: 19-33406
                                          §                    Jointly Administered Order
              Debtor(s)                   §
                                          §                    CHAPTER 11

                                ORDER ON CONFIRMATION HEARING

      Judge Lopez has generously agreed to handle Judge Isgur’s Friday morning panel obligation in Austin.
His generosity will allow the confirmation hearing in this case to recommence at 9:30 a.m. on Friday,
November 15, 2019.

       The Court apologizes for any inconvenience that may be caused by this change.

        If counsel or witnesses are unable to begin at 9:30, the Court requests that Ms. Do be informed at the
earliest possible time. Counsel is also requested to confirm to Ms. Do their availability for the hearing. Absent
an unavoidable conflict, the hearing will commence at 9:30 a.m. on November 15, 2019 at the United States
Courthouse in Houston, Texas.

       SIGNED November 14, 2019.
                                                ___________________________________
                                                           Marvin Isgur
                                                UNITED STATES BANKRUPTCY JUDGE
1/1
